                                                                              Case 20-10752-abl              Doc 44   Entered 07/07/20 08:05:14   Page 1 of 2




                                                                        1
                                                                        2
                                                                        3
                                                                        4Entered on Docket
                                                                  July 07, 2020
                                                              ___________________________________________________________________
                                                                  5
                                                                        6   Jason A. Imes, Esq., NV Bar No. 7030
                                                                            Schwartzer & McPherson Law Firm
                                                                        7   2850 South Jones Blvd., Suite 1
                                                                            Las Vegas, Nevada 89146-5308
                                                                        8
                                                                            Telephone:    (702) 228-7590
                                                                        9   Facsimile:    (702) 892-0122
                                                                            E-Mail:       bkfilings@s-mlaw.com
                                                                       10   Proposed Counsel for Lenard E. Schwartzer, Trustee
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11                                    UNITED STATES BANKRUPTCY COURT

                                                                       12                                             DISTRICT OF NEVADA
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13   In re                                              Case No. BK-S-20-10752-ABL
                                Las Vegas, Nevada 89146-5308




                                                                       14   JIMENEZ ARMS, INC.,                                Chapter 7
                                                                       15                                             Debtor. ORDER GRANTING TRUSTEE’S EX PARTE
                                                                                                                              APPLICATION TO EMPLOY GENERAL
                                                                       16                                                     COUNSEL
                                                                       17            Upon the application of Lenard E. Schwartzer, Chapter 7 Trustee (“Trustee”) of the above-
                                                                       18   referenced bankruptcy estate, praying for authority to employ and appoint Schwartzer &
                                                                       19   McPherson Law Firm (the “Firm”) as his general counsel herein, and it appearing that no notice of
                                                                       20   a hearing on said application need be given, and it further appearing that the Firm employs
                                                                       21   attorneys admitted to practice in the State of Nevada and before the United States District Court
                                                                       22   for the District of Nevada, and the Court being satisfied that the firm represents no interest adverse
                                                                       23   to the Trustee or the estate of the debtor in this matter and is disinterested, that its employment is
                                                                       24   necessary and would be in the best interests of the estate, and good cause appearing,
                                                                       25   ///
                                                                       26   ///
                                                                       27   ///
                                                                       28   ///


                                                                            03 - Order Employment App SMLF                                                      Page 1 of 2
                                                                             Case 20-10752-abl               Doc 44   Entered 07/07/20 08:05:14   Page 2 of 2




                                                                        1            IT IS HEREBY ORDERED that the Trustee’s Application is GRANTED and the Trustee
                                                                        2   is authorized to employ and appoint Schwartzer & McPherson Law Firm as his general counsel in
                                                                        3   this matter pursuant to 11 U.S.C. §327(a), which may include services provided prior to this
                                                                        4   Application, with the payment of fees and reimbursement of expenses subject to review and
                                                                        5   approval of this Court pursuant to 11 U.S.C. §330 and Fed. R. Bankr. P. 2016.
                                                                        6            IT IS SO ORDERED.
                                                                        7   Prepared by:
                                                                        8   /s/ Jason A. Imes
                                                                            Jason A. Imes, Esq.
                                                                        9   Schwartzer & McPherson Law Firm
                                                                            2850 South Jones Blvd., Suite 1
                                                                       10
                                                                            Las Vegas NV 89146
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11   Proposed Counsel for Lenard E. Schwartzer, Trustee

                                                                       12
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13
                                Las Vegas, Nevada 89146-5308




                                                                                                                             ###
                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28


                                                                            03 - Order Employment App SMLF                                                      Page 2 of 2
